DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kunert (US 5,062,248).
Kunert discloses a glass pane for gluing to the fixing web of a window frame which is furnished along its edge with a profile strand of a hardened material that is an intermediate body between the glass pane and an adhesive strand where the profile strand is a W-section and possesses anchorage projections so the middle of the W section may be considered at least one male portion retaining element (abstract and Fig. 2). The glass pane is a multi-layer composite glass pane (several substrates) (col. 3, lines 21-22) where the glass forms an interior layer (Fig. 1 and col. 3, lines 25-35) and the profile strand is glued (bonded) to only the interior glass pane (Fig. 2 and col. 4, lines 37-48). The profile strand is capable of collaborating with a complementary shape to block extraction of the profile strand in a plane parallel to the window (Fig. 2) where the profile strand is continuous around the periphery of the glass pane (col. 6, lines 34-36). 
Specifically regarding claim 5, Kunert discloses a parting agent (coating) on the profile strand to reduce the adhesive effect (encourage slip) (col. 4, lines 16-25). 
Claim(s) 1-3, 5, 7-9, 13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chaussade et al. (US Pub. 2008/0318011 A1).
Chaussade discloses a laminated heated glazing (abstract) comprising three glass panes with interlayers between the panes where the exterior and interior panes are glass and where the middle and interior glass pane are wider than the exterior interlayer and glass pane so that the intermediate substrate is uncovered (Fig. 1 and [0043]-[0046]). An aluminum (metal) shim is an added component bonded to only the interior glass pane and has the shape of a male retaining element ([0047] and Fig. 1). The shim is coated with silicone ([0047] and Fig. 1). The components run along at least one side of the window pane (Fig. 2) and are capable of collaborating with a complementary retaining shape which block the extraction of the shim in a plane parallel to the main face of the window (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the alternative, claims 1-3, 5, 7-9, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunert.
Kunert discloses a glass pane for gluing to the fixing web of a window frame which is furnished along its edge with a profile strand of a hardened material that is an intermediate body between the glass pane and an adhesive strand where the profile strand is a U or W-section and possesses anchorage projections where the middle of the W section may be considered at least on male portion retaining element (abstract and Figs. 1 and 2). The glass pane is a multi-layer composite glass pane (several substrates) (col. 3, lines 21-22) where the glass forms an interior layer (Fig. 1 and col. 3, lines 25-35) and the profile strand is glued (bonded) to only the interior glass pane (Fig. 2 and col. 4, lines 37-48). The profile strand is capable of collaborating with a complementary shape to block extraction of the profile strand in a plane parallel to the window (Fig. 2) where the profile strand is continuous around the periphery of the glass pane (col. 6, lines 34-36). 
To the extent, the middle of the W section would not be considered a male retaining element as claimed, Kunert discloses a profile strand with a U section which is attached to an adhesive strand which is a male element (Fig. 1 and col. 3, lines 51-65). It has been held that the reversal or rearrangement of parts is prima facie obvious (see MPEP 2144.04 VI. A. and C.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the profile strand to have the shape of a male element where the adhesive strand could hold the profile strand by having the corresponding female element as an obvious design choice as to whether the frame or window contains the male or female element to connect the two parts so that the shapes are considered reversable and will have the same function when connected together and the shape of the adhesive strand would be considered a conventionally known suitable shape for a retaining element.
Specifically regarding claim 5, Kunert discloses a parting agent (coating) on the profile strand to reduce the adhesive effect (encourage slip) (col. 4, lines 16-25). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunert as applied to claim 5 above, and further in view of Valimont et al. (US 4,704,174).
Kunert discloses the article of claim 5 as discussed above. Kunert does not specifically disclose the materials of the parting agent. 
Valimont discloses a windshield (abstract) which is considered the same field of invention as the window pane of the claimed invention. Valimont further discloses that known suitable parting agents include silicone (col. 7, line 67 to col. 8, line 16).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the parting agent in Kunert should be silicone as a known suitable parting agent. 
Claims 1-3, 5, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salzmann (US 9,103,155 B2) in view of Kunert.
Salzmann discloses a window pane fastening which is configured to fasten and/or seal a window pane to a body where the window pane includes a first support element attached to the edge of a window pane which has a plurality of spaced apart members (plurality of male members) with a flexible component provided in the groves (additional coating) (abstract, col. 2, lines 1-12 and Fig. 2). The support element is attached or connected (separate component which is bonded only to the interior window pane) along an edge (continuous along at least one edge) of a window pane with a plurality of grooves in a rectangular cross section (col. 4, lines 5-16) so that it is configured to collaborate with a complementary shape that blocks extraction in the parallel direction (Fig. 2 and col. 4, lines 18-24). 
Salzmann does not specifically disclose the window pane being a laminate where the interior substrate is glass.
Kunert discloses a glass pane for gluing to the fixing web of a window frame which is furnished along its edge with a profile strand of a hardened material that is an intermediate body between the glass pane and an adhesive strand where the profile strand is a U or W-section and possesses anchorage projections (abstract and Figs. 1-2). The glass pane is a multi-layer composite glass pane (several substrates) (col. 3, lines 21-22) where the glass forms an interior layer (Fig. 1 and col. 3, lines 25-35) and the profile strand is glued (bonded) to only the interior glass pane (Fig. 1 and col. 3, lines 33-35 and also see lines 35-46). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the window pane in Salzmann should be a multi-layer glass pane with glass as the interior layer as taught in Kunert to have a safety glass pane (Kunert, col. 3, lines 21-24).
Claims 1-3, 5, 7-9, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meixner (DE 3522811 A1) in view of Kunert.
Regarding claims 1-3, 7-9, 13, and 18-19, Meixner discloses a pane guide with a metallic guide rail that is glued (added component which is bonded) to an associated pane (page 1) comprising a window with a fastening leg that is a guide rail which is on one side of the window and is encased so is a male part (page 2 and Fig. 2) where the guide rail extends along at least one side of the window (Fig. 1) and engages in a form-fitting manner with a mounting rail (female part) (page 2 and Fig. 2).The guide rail consists of plastic and metal (metal and composite) (page 2). 
Meixner does not disclose a multi-ply window with a glass exterior ply.
Kunert discloses a glass pane for gluing to the fixing web of a window frame (abstract). The glass pane is a multi-layer composite glass pane (several substrates) (col. 3, lines 21-22) where the glass forms an interior layer (Fig. 1 and col. 3, lines 25-35) and the profile strand is glued (bonded) to only the interior glass pane (Fig. 1 and col. 3, lines 33-35 and also see lines 35-46). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the window pane in Meixner should be a multi-layer glass pane with glass as the interior layer as taught in Kunert to have a safety glass pane (Kunert, col. 3, lines 21-24).
Regarding claim 5, Meixner discloses the guide rail being coated with a noise-inhibiting coating specifically Teflon (page 3). 

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 102 rejection over Kunert, Applicant argues Kunert does not disclose or teach the male retaining element as claimed where the profile strand in Kunert has a U-shaped cross section which is considered a female retaining element. 
Examiner respectfully disagrees. As discussed above, Kunert also discloses a W-shaped cross-section (see Fig. 2) where the middle part of a W would act as a male retaining element so that Kunert is considered to disclose an embodiment which discloses a male retaining element. Further as discussed above, it is considered obvious to switch the U-shape profile strand with the male shaped adhesive strand to have a reversal of parts as an obvious design choice since the parts will still maintain the same function when combined together.
Regarding the 35 USC 103 rejection over Salzmann in view of Kunert, Applicant argues Salzmann discloses a plurality of spaced apart members which is a female retaining element and is silent as to a male retaining element. 
Examiner respectfully disagrees. Similar to the reasoning discussed above, any of the interior spaced apart members individually could be considered male members since the connecting piece surrounds the individual members. Thus, Salzmann is considered to disclose a support element with multiple male members connected together. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0031544 A1 discloses a glass panel for an aircraft (abstract and Fig. 2). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783